
	
		II
		111th CONGRESS
		1st Session
		S. 157
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 6, 2009
			Ms. Snowe (for herself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to expand the temporary waiver of required minimum distribution rules for
		  certain retirement plans and accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Retirement Account Distribution
			 Improvement Act of 2009.
		2.Expansion of waiver of required minimum
			 distribution rules from certain retirement plans and accounts
			(a)In generalSubparagraph (H) of section 401(a)(9) of
			 the Internal Revenue Code of 1986, as added by the Worker, Retiree, and
			 Employer Recovery Act of 2008, is amended—
				(1)by striking for calendar year
			 2009 in clause (i) and inserting for calendar years 2008, 2009
			 or 2010,
				(2)by striking 2009 in clause
			 (ii)(I) and inserting 2010, and
				(3)by striking to calendar year
			 2009 in clause (ii)(II) and inserting to calendar years 2008,
			 2009, or 2010.
				(b)Eligible rollover
			 distributionsThe last
			 sentence of section 402(c)(4) of the Internal Revenue Code of 1986, as added by
			 the Worker, Retiree, and Employer Recovery Act of 2008, is amended by striking
			 2009 and inserting 2008, 2009, or 2010.
			(c)Effective dates
				(1)In generalThe amendments made by this section shall
			 apply to taxable years beginning after December 31, 2007.
				(2)Recontributions of distributions in 2008 or
			 early 2009
					(A)In generalIf a person receives 1 or more eligible
			 distributions, the person may, on or before July 1, 2009, make one or more
			 contributions (in an aggregate amount not exceeding all eligible distributions)
			 to an eligible retirement plan and to which a rollover contribution of such
			 distribution could be made under section 402(c), 403(a)(4), 403(b)(8),
			 408(d)(3), or 457(e)(16) of the Internal Revenue Code of 1986, as the case may
			 be. For purposes of the preceding sentence, rules similar to the rules of
			 clauses (ii) and (iii) of section 402(c)(11)(A) of such Code shall apply in the
			 case of a beneficiary who is not the surviving spouse of the employee or of the
			 owner of the individual retirement plan.
					(B)Eligible distributionFor purposes of this paragraph—
						(i)In generalExcept as provided in clause (ii), the term
			 eligible distribution means an applicable distribution to a person
			 from an individual account or annuity—
							(I)under a plan which is described in clause
			 (iv), and
							(II)from which a distribution would, but for
			 the application of section 401(a)(9)(H) of such Code, have been required to
			 have been made to the individual for 2008 or 2009, whichever is applicable, in
			 order to satisfy the requirements of sections 401(a)(9), 404(a)(2), 403(b)(10),
			 408(a)(6), 408(b)(3), and 457(d)(2) of such Code.
							(ii)Eligible distributions limited to required
			 distributionsThe aggregate
			 amount of applicable distributions which may be treated as eligible
			 distributions for purposes of this paragraph shall not exceed—
							(I)for purposes of applying subparagraph (A)
			 to distributions made in 2008, the amount which would, but for the application
			 of section 401(a)(9)(H) of such Code, have been required to have been made to
			 the individual in order to satisfy the requirements of sections 401(a)(9),
			 404(a)(2), 403(b)(10), 408(a)(6), 408(b)(3), and 457(d)(2) of such Code for
			 2008, and
							(II)for purposes of applying subparagraph (A)
			 to distributions made in 2009, the sum of the amount which would, but for the
			 application of such section 401(a)(9)(H), have been required to have been made
			 to the individual in order to satisfy such requirements for 2009, plus the
			 excess (if any) of the amount described in subclause (I) which may be
			 distributed in 2009 to meet such requirements for 2008 over the portion of such
			 amount taken into account under subclause (I) for distributions made in
			 2008.
							(iii)Applicable distribution
							(I)In generalThe term applicable
			 distribution means a payment or distribution which is made during the
			 period beginning on January 1, 2008, and ending on June 30, 2009.
							(II)Exception for minimum required
			 distributions for other yearsSuch term shall not include a payment or
			 distribution which is required to be made in order to satisfy the requirements
			 of section 401(a)(9), 404(a)(2), 403(b)(10), 408(a)(6), 408(b)(3), or 457(d)(2)
			 of such Code for a calendar year other than 2008 or 2009.
							(III)Exception for payments in a
			 seriesIn the case of any
			 plan described in clause (iv)(I), such term shall not include any payment or
			 distribution made in 2009 which is a payment or distribution described in
			 section 402(c)(4)(A).
							(iv)Plans describedA plan is described in this clause if the
			 plan is—
							(I)a defined contribution plan (within the
			 meaning of section 414(i) of such Code) which is described in section 401,
			 403(a), or 403(b) of such Code or which is an eligible deferred compensation
			 plan described in section 457(b) of such Code maintained by an eligible
			 employer described in section 457(e)(1)(A)) of such Code, or
							(II)an individual retirement plan (as defined
			 in section 7701(a)(37) of such Code).
							(C)Treatment of repayments of distributions
			 from eligible retirement plans other than IRAsFor purposes of the Internal Revenue Code
			 of 1986, if a contribution is made pursuant to subparagraph (A) with respect to
			 a payment or distribution from a plan other than an individual retirement plan,
			 then the taxpayer shall, to the extent of the amount of the contribution, be
			 treated as having received the payment or distribution in an eligible rollover
			 distribution (as defined in section 402(c)(4) of such Code) and as having
			 transferred the amount to the plan in a direct trustee to trustee
			 transfer.
					(D)Treatment of repayments for distributions
			 from IRAsFor purposes of the
			 Internal Revenue Code of 1986, if a contribution is made pursuant to
			 subparagraph (A) with respect to a payment or distribution from an individual
			 retirement plan (as defined by section 7701(a)(37) of such Code), then, to the
			 extent of the amount of the contribution, such payments or distributions shall
			 be treated as a distribution that satisfies subparagraphs (A) and (B) of
			 section 408(d)(3) of such Code and as having been transferred to the individual
			 retirement plan in a direct trustee to trustee transfer.
					(3)Provisions relating to plan or contract
			 amendments
					(A)In generalIf this paragraph applies to any pension
			 plan or contract amendment, such pension plan or contract shall be treated as
			 being operated in accordance with the terms of the plan during the period
			 described in subparagraph (B)(ii)(I).
					(B)Amendments to which paragraph
			 applies
						(i)In generalThis paragraph shall apply to any amendment
			 to any pension plan or annuity contract which—
							(I)is made by pursuant to the amendments made
			 by this section, and
							(II)is made on or before the last day of the
			 first plan year beginning on or after January 1, 2011.
							In the case of a governmental plan,
			 subclause (II) shall be applied by substituting 2012 for
			 2011.(ii)ConditionsThis paragraph shall not apply to any
			 amendment unless during the period beginning on January 1, 2009, and ending on
			 December 31, 2010 (or, if earlier, the date the plan or contract amendment is
			 adopted), the plan or contract is operated as if such plan or contract
			 amendment were in effect.
						
